NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



U.S. BANK TRUST, N.A., as Trustee for
                                   )
LSF8 Master Participation Trust,   )
                                   )
       Appellant,                  )
                                   )
v.                                 )              Case No. 2D16-4127
                                   )
BONNIE J. WIEDEMAN and WILLIAM B. )
WIEDEMAN,                          )
                                   )
       Appellees.                  )
___________________________________)

Opinion filed February 9, 2018.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

David Rosenberg, Cynthia L. Comras and
Jarrett Cooper of Robertson, Anschutz &
Schneid, PL, Boca Raton, for Appellant.

Mark P. Stopa of Stopa Law Firm, Tampa,
for Appellees the Wiedemans.


PER CURIAM.

             Affirmed.


SILBERMAN, CRENSHAW, and LUCAS, JJ., Concur.